J-S21038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANCOIS HENDERSON                         :
                                               :
                       Appellant               :   No. 1669 MDA 2021

       Appeal from the Judgment of Sentence Entered November 22, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0004125-2010


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: JULY 7, 2022

        Francois Henderson (Henderson) appeals the judgment of sentence

entered by the Court of Common Pleas Berks County (trial court).              He

contends that the trial court abused its discretion and erred as a matter of law

during a resentencing by applying a deadly weapon enhancement as to one

count of possession of a controlled substance with intent to deliver (PWID)

(35 P.S. § 780-113(a)(30).1 Pursuant to this enhancement, which increased

the guideline ranges for the offense, Henderson received a sentence of two to

ten years. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The enhancement was applied by the trial court pursuant to 204 Pa. Code
§ 303.10(a)(1) as to one count of possession of a controlled substance with
intent to deliver (35 P.S. § 780-113(a)(30)).
J-S21038-22


                                               I.

       In 2007, Henderson and a co-defendant (David Troy Johnson) were

implicated in a fatal shooting which took place in Berks County. 2 Henderson

was tried separately in 2011 and a jury found him guilty of third-degree

murder, possession of a firearm without a license and PWID. Henderson was

sentenced to an aggregate prison term of 28 to 57 years. This included a

mandatory minimum term of 5 to 10 years on the PWID count due to

Johnson’s use of a deadly weapon at the time of the offense. See 204 Pa.

Code § 303.10(a)(1). However, the jury had made no specific factual finding

that Henderson had possessed a weapon at the time that crime was

committed.

       In 2019, Henderson filed a petition for post-conviction relief, arguing

that the mandatory minimum sentence as to the PWID count was

unconstitutional. He relied on the holding of United States v. Alleyne, 540

U.S. 1 (2013), in which the United States Supreme Court prohibited the

application of mandatory minimum sentences based on findings of fact never

made by a jury. See Alleyne, 540 U.S. at 103 (holding that “[a]ny fact that,

by law, increases the penalty for a crime is an ‘element’ that must be

submitted to the jury and found beyond a reasonable doubt.”).


____________________________________________


2The facts of the underlying case are taken from the summary of the trial
evidence provided in Commonwealth v. Henderson, 492 MDA 2013 (Pa.
Super. January 31, 2014) (unpublished memorandum).


                                           -2-
J-S21038-22


       The PCRA court dismissed the petition for lack of merit, but Henderson

appealed, and on August 12, 2021, a panel of this Court remanded the case

and directed the appointment of PCRA counsel.         See Commonwealth v.

Henderson, 280 MDA 2021 (Pa. Super. August 12, 2021) (unpublished

memorandum decision).3

       On remand, a PCRA petition was filed on Henderson’s behalf on

September 10, 2021, challenging the legality of his sentence. The PCRA court

then granted the petition and vacated the judgment of sentence as to the

disputed count and ordered a resentencing. The sentence as to the remaining

counts remained intact.

       At the new sentencing hearing, the trial court found that Henderson

indeed possessed a deadly weapon during the commission of PWID. The trial

court then applied the deadly weapon enhancement guidelines, increasing the

minimum and maximum terms of the standard guidelines by six months,

resulting in a sentencing range of 21 to 27 months, plus or minus six months

for aggravation or mitigation, subject to the trial court’s discretion.4




____________________________________________


3A more detailed summary of the procedural history of this case was given in
Henderson’s preceding PCRA appeal. See generally Henderson, 280 MDA
2021, at **2-3.

4 The standard range sentence for PWID is a prison term of 15 to 21 months,
plus or minus six months for aggravation or mitigation.


                                           -3-
J-S21038-22


       As to the PWID count, Henderson was sentenced to a range of 2 to 10

years, to be served consecutively to the sentence he received on the third-

degree murder count. Henderson timely objected to the application of the

deadly weapon enhancement both at the sentencing hearing and in a post-

sentence motion. The trial court overruled Henderson’s timely objections to

the enhancement on November 29, 2021.

       Henderson timely appealed, once more arguing that his sentence on the

count of PWID was improper. He claimed first that the trial court abused its

discretion in applying an enhancement based on a finding of fact that was

never made by the jury. See Appellant’s Brief, at 4. Next, Henderson claimed

that the trial court erred as a matter of law in applying the enhancement

absent a jury finding of weapon possession because it had the same practical

effect as imposing a mandatory sentence, which is prohibited by Alleyne.

See id.5

       In its 1925(a) opinion, the trial court reasoned that it was within its

discretion to make a finding that Henderson possessed a deadly weapon

during the commission of the PWID count based on the evidence adduced at


____________________________________________


5 Henderson has essentially made one argument regarding the trial court’s
application of the deadly weapon enhancement. However, he has presented
the asserted error alternatively as either “a deviation from legal sentencing
procedures or an abuse of discretion[.]” Appellant’s Brief, at 5. Since claims
of an abuse of discretion and claims of an illegal sentence involve different
legal principles and standards of review, we will evaluate Henderson’s position
within each of those contexts below.


                                           -4-
J-S21038-22


his jury trial. See Trial Court Opinion, 2/8/2022, at 3-4. Further, the trial

court explained that the application of deadly weapon enhancement guidelines

in this case does not run afoul of Alleyne because the resulting sentence was

not mandatory and a wide range of sentences could be imposed. See id.

                                               II.

                                               A.

       We first address Henderson’s claim that the trial court abused its

discretion6 in making a finding of fact that he possessed a deadly weapon

during the commission of the offense of PWID. Since this claim concerns a

discretionary aspect of a sentence, review is not automatic.               See

Commonwealth v. Kneller, 999 A.2d 608, 613 (Pa. Super. 2010) (en banc)

(stating that “a challenge to the application of the deadly weapon

enhancement implicates the discretionary aspects of sentencing”).

       Accordingly, we may only reach the merits of Henderson’s claim if he

can satisfy a four-part test:

       (1) whether appellant has filed a timely notice of appeal; (2)
       whether the issue was properly preserved at sentencing or in a
       motion to reconsider and modify sentence; (3) whether
       appellant’s brief has a fatal defect; and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code.
____________________________________________


6 “In this context, an abuse of discretion is not shown merely by an error in
judgment. Rather, the appellant must establish, by reference to the record,
that the sentencing court ignored or misapplied the law, exercised its
judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a
manifestly unreasonable decision.” Commonwealth v. Gonzalez, 109 A.3d
711, 731 (Pa. Super. 2015) (citations and quotations omitted).

                                           -5-
J-S21038-22



Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

omitted); see also Pa.R.A.P. 2119(f).

      “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either:          (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to   the   fundamental   norms   which   underlie   the   sentencing   process.”

Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012) (citations and

internal quotation marks omitted).

      Here, Henderson timely filed a notice of appeal and properly preserved

his appellate claims. His brief contains no fatal defects and he has raised a

substantial question as to whether his sentence is appropriate under the

Sentencing Code. See e.g., Commonwealth v. Tavarez, 174 A.3d 7, 10-

11 (Pa. Super. 2017) (stating that “a substantial question is raised where an

appellant alleges his sentence is excessive due to the sentencing court’s error

in applying the deadly weapon enhancement”).

      Turning to the merits, we find that the trial court did not abuse its

discretion in determining that Henderson possessed a deadly weapon at the

relevant times. The deadly weapon enhancement provisions of the sentencing

guidelines require the trial court to apply the enhancement as “to each

conviction offense for which a deadly weapon is possessed or used.” 204 Pa.

Code § 303.10(a)(4); see also Commonwealth v. Cornish, 589 A.2d 718,

720 (Pa. Super. 1991). “Possession” of a deadly weapon includes having any

                                     -6-
J-S21038-22


firearm, loaded or unloaded, “[o]n a defendant’s person or within the

defendant’s immediate physical control.” 42 Pa.C.S. § 2154(f). In order for

the enhancement to apply, the trial court must determine by a preponderance

of the evidence that the offender had a deadly weapon within his immediate

physical control during the commission of the given offense. See 204 Pa.

Code § 303.10(a)(1)(i); 42 Pa.C.S. § 2154(f).

       The record in this case supports the trial court’s finding that the

Commonwealth proved by a preponderance of the evidence that Henderson

possessed a deadly weapon during the commission of the offense of PWID.

Henderson had testified at his jury trial that he drew a firearm in his

possession    and   opened       fire   on    the   victim   in   self-defense.   See

Commonwealth v. Henderson, 492 MDA 2013, at *3 (Pa. Super. January

31, 2014) (unpublished memorandum).                 The same firearm he used was

retrieved by police along with 29 bags of suspected crack cocaine. See id. at

* 2.   These undisputed facts easily satisfy the statutory requirements for

imposing the deadly weapon enhancement. Thus, the trial court did not abuse

its discretion in this regard.

                                             B.

       Next, we consider Henderson’s claim that the trial court erred as a

matter of law in applying the deadly weapon enhancement despite the lack of

a jury finding of fact as to his possession of a deadly weapon. According to

Henderson, the preponderance of the evidence standard is so easy to satisfy


                                             -7-
J-S21038-22


that once the guideline ranges are adjusted by the enhancement, the practical

result is an increased mandatory sentence, implicating the considerations of

Alleyne. See Appellant’s Brief, at 10-14.

      This Court has previously rejected nearly identical Alleyne challenges

to the application of a deadly weapon enhancement, explaining that trial

courts retain broad discretion in sentencing even when the enhancement is

applied to the guidelines:

      Alleyne has no application to the sentencing enhancements at
      issue in this case. The parameters of Alleyne are limited to the
      imposition of mandatory minimum sentencing, i.e., where a
      legislature has prescribed a mandatory baseline sentence that a
      trial court must apply if certain conditions are met.          The
      sentencing enhancements at issue impose no such floor. Rather,
      the enhancements only direct a sentencing court to consider a
      different range of potential minimum sentencing, while
      preserving a trial court’s discretion to fashion an individual
      sentence. By their very character, sentencing enhancements do
      not share the attributes of a mandatory minimum sentence that
      the Supreme Court held to be elements of the offense that must
      be submitted to a jury. The enhancements do not bind a trial
      court to any particular sentencing floor, nor do they compel a trial
      court in any given case to impose a sentence higher than the court
      believes is warranted. They require only that a court consider a
      higher range of possible minimum sentencing. Even then, the trial
      court need not sentence within that range; the court only must
      consider it. Thus, even though the triggering facts must be found
      by the judge and not the jury—which is one of the elements of an
      . . . Alleyne analysis—the enhancements that the trial court
      applied in this case are not unconstitutional under Alleyne.

Commonwealth v. Ali, 112 A.3d 1210, 1226 (Pa. Super. 2015), vacated on

other grounds, 149 A.3d 29 (Pa. 2016) (emphasis in original); see also

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1270 n.10 (Pa. Super.

2014).

                                     -8-
J-S21038-22


       For the same reasons, the trial court did not err as a matter of law in

applying the deadly weapon enhancement in the present case.               See

Commonwealth v. Shull, 148 A.3d 820, 830 n.5 (Pa. Super. 2016) (trial

court did not err in applying weapon enhancement where evidence showed

that defendant had brandished a bb gun to the victim during an assault and

the enhancement did not implicate the holding of Alleyne). Thus, no relief is

due.

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




                                     -9-